Exhibit 99.03 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM Page Management's Responsibility for Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Consolidated Statements of Earnings, Comprehensive Income and Retained Earnings 39 Consolidated Statements of Financial Position 40 Consolidated Statements of Cash Flows 41 Notes to the Audited Consolidated Financial Statements Note 1.Significant Accounting Policies 42 Note 2.Accounting Methodology Change for Pension and Other Postretirement Benefit Plans 47 Note 3.Acquisitions and Investments in Joint Ventures 53 Note 4.Discontinued Operations and Assets Held for Sale 55 Note 5.Inventories 56 Note 6.Properties and Accumulated Depreciation 57 Note 7.Goodwill and Other Intangible Assets 57 Note 8.Equity Investments 58 Note 9.Payables and Other Current Liabilities 58 Note 10.Provision for Income Taxes 59 Note 11.Borrowings 63 Note 12.Early Debt Extinguishment Costs 64 Note 13.Derivatives 64 Note 14.Retirement Plans 67 Note 15.Commitments 74 Note 16.Environmental Matters 76 Note 17.Legal Matters 76 Note 18.Stockholders' Equity 77 Note 19.Asset Impairments and Restructuring Charges (Gains), Net 79 Note 20.Other Charges (Income), Net 81 Note 21.Share-Based Compensation Plans and Awards 81 Note 22.Supplemental Cash Flow Information 84 Note 23.Segment Information 85 Note 24.Quarterly Sales and Earnings Data - Unaudited 89 Note 25.Reserve Rollforwards 91 Note 26.Recently Issued Accounting Standards 92 Note 27.Subsequent Event 92 36 MANAGEMENT'S RESPONSIBILITY FOR FINANCIAL STATEMENTS Management is responsible for the preparation and integrity of the accompanying consolidated financial statements of Eastman appearing on pages 39 through 92.Eastman has prepared these consolidated financial statements in accordance with accounting principles generally accepted in the United States, and the statements of necessity include some amounts that are based on management's best estimates and judgments. Eastman's accounting systems include extensive internal controls designed to provide reasonable assurance of the reliability of its financial records and the proper safeguarding and use of its assets.Such controls are based on established policies and procedures, are implemented by trained, skilled personnel with an appropriate segregation of duties, and are monitored through a comprehensive internal audit program.The Company's policies and procedures prescribe that the Company and all employees are to maintain the highest ethical standards and that its business practices throughout the world are to be conducted in a manner that is above reproach. The consolidated financial statements have been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, who were responsible for conducting their audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Their report is included herein. The Board of Directors exercises its responsibility for these financial statements through its Audit Committee, which consists entirely of non-management Board members.The independent registered public accounting firm and internal auditors have full and free access to the Audit Committee.The Audit Committee meets periodically with PricewaterhouseCoopers LLP and Eastman's director of internal auditing, both privately and with management present, to discuss accounting, auditing, policies and procedures, internal controls, and financial reporting matters. /s/ James P. Rogers /s/ Curtis E. Espeland James P. Rogers Curtis E. Espeland Chief Executive Officer Senior Vice President and Chief Financial Officer February 22, 2012, except for the effects of the change in accounting for pension and other postretirement benefit obligations and inventory costing (Note 2), for which the date is May 16, 2012 37 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Eastman Chemical Company In our opinion, the consolidated financial statements listed in the index appearing under Item 8 present fairly, in all material respects, the financial position of Eastman Chemical Company and its subsidiaries (the "Company") at December 31, 2011 and 2010, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management's Report on Internal Control Over Financial Reporting (not separately presented herein) appearing under Item 9A in the Company's Annual Report on Form 10-K for the year ended December 31, 2011.Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances.We believe that our audits provide a reasonable basis for our opinions. As described in Note 2 to the consolidated financial statements, the Company changed the manner in which it accounts for pension and other post-retirement benefit obligations and inventory costing in 2012. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 22, 2012, except with respect to our opinion on the consolidated financial statements insofar as it relates to the effects of the change in accounting for pension and other postretirement benefit obligations and inventory costing (Note 2), for which the date is May 16, 2012 38 CONSOLIDATED STATEMENTS OF EARNINGS, COMPREHENSIVE INCOME and RETAINED EARNINGS For years ended December 31, (Dollars in millions, except per share amounts) Sales $ $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Asset impairments and restructuring charges (gains), net (8
